PER CURIAM:
Freddie D. Taylor appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint for failure to state a claim pursuant to 28 U.S.C. § 1915A(b)(l) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Taylor v. Medford, No. CA-03-202-1-02-MU (W.D.N.C. Sept. 26, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED